Citation Nr: 1505626	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty in the Coast Guard from January 1981 to January 1985.  He had an unverified period of service in the Navy Reserve between 1996 and 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2013.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus and bilateral hearing loss are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus and bilateral hearing loss, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss.  He contends that both were incurred during active duty service in the Coast Guard and are the result of his exposure to acoustic trauma in the form of weapons, ship engines, and aircraft turbine engines, to include while helping to tie and untie helicopters taking off and landing on the cutter ships and working around C-130 aircraft.  See November 2009 VA Form 21-526; VA Form 9 received October 2011; March 2013 hearing transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, tinnitus and/or a decrease in hearing acuity.  Audiograms were conducted on five occasions during active duty service.  On the authorized audiological evaluation in December 1980, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
0
0
LEFT
10
20
15
10
10

On the authorized audiological evaluation in January 1981, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
5
LEFT
20
15
10
5
10


On the authorized audiological evaluation in July 1981, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
10
10
5
5
5

On the authorized audiological evaluation in June 1983, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
10
10
LEFT
15
20
15
15
10

At the time of an October 1984 reference audiogram, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
15
LEFT
20
25
20
10
15

At the time of an October 1984 discharge examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
10
15
LEFT
20
25
20
15
15

The Veteran denied ear, nose or throat trouble and hearing loss at separation.  See reports of medical history and examination.  

A VA audiology consult was conducted in November 2009.  The Veteran complained of decreased hearing and constant tinnitus in both ears and reported military noise exposure to guns.  The examiner noted that pure tone test results revealed a normal to moderate high frequency sensorineural hearing loss in both ears with speech discrimination scores of 92 percent in the right ear and 100 percent in the left.  Pure tone and speech results were consistent.  Amplification was recommended for both ears.  

The Veteran underwent a VA audio examination in February 2010, at which time his claims folder was reviewed.  His chief complaints were difficulty hearing and ringing in his ears.  The Veteran reported military noise exposure to several types of weapons and denied noise exposure during his civilian life.  The Veteran reported that he had had ringing in his ears for over 20 years, with no specific event related to onset.  During the audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
40
LEFT
15
20
20
25
40

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The diagnoses were bilateral sensorineural hearing loss and subjective tinnitus.  It was the examiner's opinion, after specifically noting review of the December 1980, June 1983, and October 1984 audiograms, that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by or the result of military service.  The examiner explained that review of the Veteran's service treatment record revealed no significant threshold shift when comparing audiometric thresholds obtained on enlistment physical to those obtained on separation physical.  The examiner further noted that hearing was normal in both ears at the time of separation and that there was no complaint or documentation of tinnitus in service.  

The Veteran submitted a March 2011 letter from an audiologist at Clear Hearing, which reported that he was seen for a comprehensive hearing evaluation.  Pure tone thresholds revealed a moderate sensorineural hearing loss in both ears; word recognition 40 decibels above speech reception threshold was poor in both ears.  It was noted that the Veteran reported that constant tinnitus had been present in both ears since 1985.  The audiologist reported that the Veteran's DD 214 revealed receipt of a sharpshooter M16 rifle ribbon and a marksman 12GA shotgun ribbon.  It was also noted that the Veteran was exposed to jet engine noise while in the Coast Guard and that audiograms were not provided from his service medical record.  It was the audiologist's opinion that it is at least as likely as not that the hearing loss and tinnitus were "related to his time in service as a result of noise exposure inherent in such type of duties that cause hearing loss and tinnitus is known to be associated with noise exposure and hearing loss."  

The Veteran has reported tinnitus since service.  See e.g., November 2009 VA Form 21-526; March 2011 letter from Clear Hearing.  The medical opinion provided by the February 2010 VA examiner does not relate tinnitus to the in-service acoustic trauma that the Veteran has reported.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In addition, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Moreover, a private audiologist provided an opinion linking the Veteran's tinnitus to in-service noise exposure.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.

The Veteran has competently and credibly reported in-service exposure to acoustic trauma and has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, he has two of the elements needed to establish a claim for service connection.  The record contains two opinions regarding the etiology of the Veteran's hearing loss.  The February 2010 VA examiner determined that the Veteran's bilateral hearing loss was neither incurred in nor caused by service, to include the reported in-service exposure to noise, because there was no significant threshold shift exhibited in the service audiograms reviewed and because the Veteran's hearing was normal at the time of his separation from active duty service.  After reviewing the Veteran's DD 214 and considering his report of being exposed to jet engine noise, the private audiologist determined in March 2011 that it was at least as likely as not that the Veteran's hearing loss was related to service as a result of his exposure to noise.  Both opinions are afforded probative value, see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion), and the Board has no reason to favor one report over the other.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


